probation affirmed where violation by probationer not refuted), and we

                                ORDER the judgment of the district court AFFIRMED.




                                          Hardesty


                                            547--

                  Parraguirre


                  cc: Hon. Linda Marie Bell, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A     •